Citation Nr: 0106373	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  98-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1970 
and from December 1990 to May 1991, along with multiple 
periods of active and inactive duty for training in the 
reserves and National Guard until 1996.

His claim comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran testified at a June 1999 
Travel Board hearing before the undersigned Board Member.

In October 1999, the Board remanded the case to the RO for 
further development.  The appeal is now before the Board for 
consideration.


REMAND

The Board's remand of October 1999 directed the RO to obtain 
copies of SSA records and other medical records to include 
the VA medical facility in Memphis, Tennessee, and the Mid 
Delta Family Clinic.  

An April 2000 response from the SSA indicated that, after a 
thorough search of its program service center, the SSA claims 
folder was not available and that it did not appear that the 
folder would ever be available.  Where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Thus, 
in light of the SSA's response in this case, the Board finds 
that the RO has met its duty to assist the veteran to obtain 
SSA records.  Pursuant to the Board's remand instructions, 
the RO obtained recent VA outpatient treatment records and 
sent a letter to the veteran in November 1999, requesting the 
veteran to complete a release of information form for Mid 
Delta Family Clinic.  An April 2000 supplemental statement of 
the case indicated that the veteran had not replied with its 
request.  The Board notes, however, that the veteran's 
representative indicated at the June 1999 Travel Board 
hearing that she had submitted a release of information 
authorization for records from his treating physician and 
that the claims file contains a release of information 
authorization for the Mid Delta Family Clinic dated in June 
1999.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Therefore, under the holding 
in Stegall, this case must be again remanded so that the 
requested medical information may be obtained and the claim 
readjudicated.

The veteran has been rated for the following nonservice-
connected disabilities: bilateral hearing loss, a psychiatric 
disorder to include stress, bilateral pes planus, refractive 
error (claimed as poor vision), and history of shoulder 
injury, evaluated as noncompensable; his combined nonservice-
connected disability evaluation is 0 percent or 
noncompensable.   The claims file also indicates complaints 
of and/or treatment for a psychiatric disorder (anxiety), 
glaucoma, rheumatism and/or pain and soreness above the ears 
in the head, neck and shoulders, tinnitus, and sleep and 
stomach problems.  

The Board observes that the most recent examination of the 
veteran's disabilities was in June 1997.  The veteran appears 
to be contending that some of his nonservice-connected 
disabilities have increased in severity since that time.  
Under these circumstances, the Board is of the opinion that 
further VA examinations would be useful to fully assess the 
severity of the veteran's nonservice-connected disabilities., 
to include his psychiatric disorders, an eye disorder, and 
musculoskeletal complaints.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  As to the veteran's psychiatric status, the 
Board notes that the veteran has a history of alcohol abuse.  
Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
disabilities not due to his own misconduct.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17.  Alcohol abuse is considered a willful misconduct 
condition and may not be considered in support of his VA 
pension claim.  38 C.F.R. § 3.301.  Therefore, the 
psychiatric examiner should distinguish between 
symptomatology and industrial impairment due to the veteran's 
non-misconduct psychiatric conditions from  disability 
attributable to the veteran's alcohol abuse.

The RO should also secure any relevant treatment records that 
may be available.   Murincsak v. Derwinski, 2 Vet. App. 363, 
372-73 (1992).  In this regard, the Board notes that the 
veteran indicated that he was seen for his shoulder by "Dr. 
Cook in Hattie[s]burg, Mississippi, and Dr. Cline at the 
Naval Hospital in Millington, Tennessee," that he signed a 
release of information authorization for Bolivar Mental 
Health Service, and that he was seen by Drs. MacVaugh and 
Darrell Blaylock in 1996.  No treatment records from these 
physicians or health service are associated with the claims 
file.   

The Board acknowledges the RO's November 1999 letter to the 
veteran requesting additional treatment information and 
authorization for release of information.  Nevertheless, the 
Board is of the opinion that the veteran should be given 
another opportunity to cooperate in obtaining medical records 
that are germane to his claim.  However, the veteran is 
advised that the duty to assist is not a one-way street.  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

After reviewing the medical evidence amassed, the RO should 
assign an evaluation to each of the disabilities noted above 
as well as to any other disabilities that are indicated.  In 
addition, the RO should analyze the veteran's claim under the 
analytical criteria offered by the Court.  See generally 
Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992). 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for any disorder in 
recent years, as well as the approximate 
dates of treatment.  After any necessary 
authorization is obtained from the 
veteran, to include for Drs. Cook, Cline, 
MacVaugh and Blaylock and for the Mid 
Delta Family Clinic and the Bolivar 
Mental Health Service, the RO should 
attempt to obtain and associate with the 
claims file copies of all treatment 
records, which might be relevant to the 
veteran's claim for nonservice-connected 
pension benefits. 

The veteran should also be asked to 
identify any record relevant to the issue 
of employability, such as correspondence 
reflecting attempts to secure employment.  

2.  The RO should afford the veteran VA 
medical and psychiatric examinations for 
the purpose of assessing the severity of 
any physical or psychiatric disabilities 
that may be present.  The claims file 
should  be made available to the 
examiners for review. 

The general medical examination should 
include tests for visual acuity and 
evaluate all of the veteran's current 
complaints.  All indicated studies and 
any additional examinations (i.e., eye) 
deemed necessary should be accomplished.   

The psychiatric examiner should 
distinguish between symptomatology and 
industrial impairment due to the 
veteran's non-misconduct psychiatric 
conditions from  disability attributable 
to the veteran's alcohol abuse and assign 
a GAF scale score for impairment due 
solely to psychiatric disabilities other 
than alcohol abuse.  All indicated tests 
should be accomplished.
3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should prepare a 
rating decision that lists all of the 
veteran's disabilities and the percentage 
evaluation assigned for each disability.  
The RO should then readjudicate the 
veteran's claim, utilizing both the 
average person and unemployability 
standards.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this REMAND are to comply with the Court's 
holding in Stegall and to obtain additional medical 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The appellant and his representative have the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


